DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is in response to applicant's amendment/response filed on 11/05/2021, which has been entered and made of record. Claims 1, 11 and 20 have been amended. Claim 9 has been canceled.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7-8, 11-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pohl (US 20180061117 A1).
Regarding claim 1, Pohl discloses a computer-implemented method for creating a rendered image frame (Pohl [0027]), the method comprising: 
determining one or more user interactions with a virtual scene, wherein the one or more user interactions include at least one of moving, adding, deleting, or changing an attribute of at least one of an object, a light source, or a virtual camera within the virtual scene (Pohl [0119], “eye tracking data is used to determine the portion of a scene that will fall within the foveal region of the visual system of the wearer of the HMD where the foveal regions define the visual regions associated with each eye (tracking eye position to determine the portion of a scene that will fall within the foveal region of the visual system of the wearer reads on determining a user interaction with a virtual scene)”; Pohl fig. 22; [0168], “The one or more rendered and post processed scenes (scenes interpreted as comprising objects) can then be output from the renderer 2210 … The operations of the illustrated modules can then be repeated for each successive frame, while adjusting (changing) the blind spot and foveal regions (attributes of objects in virtual scene adjusted/changed based on user interaction/eye tracking) based on eye orientated detected for each frame (changing an attribute of at least one of an object within the virtual scene based on user interaction/eye tracking data for each successive display frame).”);
Pohl does not expressly disclose
rendering the virtual scene via a first ray tracing technique, wherein the first ray tracing technique is applied to the virtual scene based on the one or more user interactions; and 
after rendering the virtual scene via the first ray tracing technique, rendering the virtual scene via a second ray tracing technique.

rendering the virtual scene via a first ray tracing technique, wherein the first ray tracing technique is applied to the virtual scene based on the one or more user interactions (Pohl [0161], “a second portion of the scene to be rendered at a second rendering quality based on the foveal region data. The second rendering quality can be a higher rendering quality relative to the remainder of the scene … portions of the lighting and shading operations for the foveal region are performed using ray-tracing (interpreted as a first ray tracing technique that is based on user interactions corresponding to the foveal/region of focus of a user; said exemplary first ray tracing is performed such that the rendering quality is higher compared to non-foveal regions, for example.)”); and 
after rendering the virtual scene via the first ray tracing technique, rendering the virtual scene via a second ray tracing technique (Pohl [0147], “FIG. 19-21 provide exemplary processes and logic by which blind spot optimizations can be performed when rendering a scene … it should be appreciated that some of the operations described may be performed in a different order than illustrated”; [0154], “rendering for the portion of the scene associated with the blind spot can be performed at a lower quality relative to the remainder (e.g., other regions) of the scene, as shown at 2004. The rendering configuration that is adjusted for the region can include a …  ray-tracing quality (interpreted as a second ray tracing technique that is based on user interactions corresponding to the foveal/region of focus of a user; said exemplary second ray tracing is performed such that the rendering quality is lower compared to foveal regions, for example. Additionally said second rendering technique is performed after the first technique with a different processing order – see paragraph 0147 cited above.)”).

Regarding claim 2, Pohl discloses the computer-implemented method of claim 1, wherein the first ray tracing technique comprises a subset of ray tracing operations included in the second ray tracing technique (Pohl [0143], “ray-tracing rendering is performed on a scene, where a larger number of rays are cast for the high quality region 1802 (first tracing operations includes more rays that comprise a subset which corresponds to a reduced set of rays for the second ray tracing technique), while a reduced number of rays, for example, less than one ray per pixel, may be cast for the blind spot region 1804 (reduced set of rays for the second ray tracing technique).”).
Regarding claim 4, Pohl discloses the computer-implemented method of claim 1, further comprising determining that a user has stopped interacting with the virtual scene prior to rendering the virtual scene via the second ray tracing technique (Pohl [0144], “determine a blind spot region as a function relative to the eye gaze center (eye gaze center based on eye tracking represents a stopping of user interaction with the virtual scene; eye movement is interpreted as an interaction with a virtual scene) detected via the eye tracking system. Given a determined eye gaze center from the eye tracking system, the blind spot region can be (blind spot/second ray tracing technique is applied after user stops interacting with the scene and maintains the gaze).”)
Regarding claim 5, Pohl discloses the computer-implemented method of claim 1, wherein Pohl suggests the first ray tracing technique only enables fidelity of at least one of geometry, textures, illumination, shadows, shading, or volumes within the virtual scene to be maintained during rendering relative to the second ray tracing technique (Pohl fig. 18; [0137], “sub-region 1803 (scene comprising geometries of objects wherein a fidelity/quality is maintained during rendering a second ray tracing technique for lower quality regions) can be rendered at higher quality settings than the remainder of region 1802”).
Regarding claim 7, Pohl discloses the computer-implemented method of claim 1, wherein and further suggests the first ray tracing technique renders geometry of at least one object in the virtual scene with which a user is not interacting with more basic shading and simpler illumination relative to geometry of at least one object in the virtual scene with which the user is interacting (Pohl [0124], “Various rendering techniques can benefit from blind spot rendering optimizations, including … ray-tracing … optimization can also be applied at various points of the rendering pipeline, including during a primary shading pass (optimized/basic shading) … the quality of rasterization or ray-tracing anti-aliasing can be adjusted based on blind spot optimizations (simpler illumination relative to geometry of at least one object in the virtual scene with which the user is interacting)”)
Regarding claim 8, Pohl discloses the computer-implemented method of claim 1, wherein the first ray tracing technique renders one or more shadows based on only one or more light sources with which a user is interacting (Pohl [0161], “portions of the lighting and (render shadows) for the foveal region (one or more light sources with which a user is interacting) are performed using ray-tracing”).
Claim 11 recites a non-transitory computer-readable storage medium which corresponds to the function performed by the method of claim 1. As such, the mapping and rejection of claim 1 above is considered applicable to the non-transitory computer-readable storage medium of claim 11.
	Additionally, Pohl discloses a non-transitory computer-readable storage medium including instructions that, when executed by one or more processors, cause the one or more processors to perform steps for creating a rendered image frame (Pohl [0036], “memory device 120 can operate as system memory for the system 100, to store data 122 and instructions 121 for use when the one or more processors 102 executes an application or process”)
Claim 12 recites a non-transitory computer-readable storage medium which corresponds to the function performed by the method of claim 2. As such, the mapping and rejection of claim 2 above is considered applicable to the non-transitory computer-readable storage medium of claim 12.
Claim 13 recites a non-transitory computer-readable storage medium which corresponds to the function performed by the method of claim 4. As such, the mapping and rejection of claim 4 above is considered applicable to the non-transitory computer-readable storage medium of claim 13.
Claim 14 recites a non-transitory computer-readable storage medium which corresponds to the function performed by the method of claim 5. As such, the mapping and 
Claim 17 recites a non-transitory computer-readable storage medium which corresponds to the function performed by the method of claim 7. As such, the mapping and rejection of claim 7 above is considered applicable to the non-transitory computer-readable storage medium of claim 17.
Claim 18 recites a non-transitory computer-readable storage medium which corresponds to the function performed by the method of claim 8. As such, the mapping and rejection of claim 8 above is considered applicable to the non-transitory computer-readable storage medium of claim 18.
Regarding claim 19, Pohl discloses the computer-readable storage medium of claim 11, and further suggests the steps further comprising, responsive to receiving one or more additional user interactions with the virtual scene, rendering, via the first ray tracing technique, the virtual scene based on the one or more additional user interactions (Pohl [0159], “eye gaze data can be sampled from the eye tracking system (additional user interactions result from eye movement, subsequent ray-tracing based on corresponding gaze result rendering a scene)”)
Claim 20 recites a system which corresponds to the function performed by the method of claim 1. As such, the mapping and rejection of claim 1 above is considered applicable to the system of claim 20.
Additionally, Pohl discloses a system comprising: a memory storing an application; and one or more processors that are coupled to the memory and, when executing the application, are configured to perform operations for creating a rendered image frame (Pohl [0036], 
Claims 6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Pohl in view of Nishioka et al (US 20150294511 A1).
Regarding claim 6, Pohl discloses the computer-implemented method of claim 1, wherein but does not disclose the first ray tracing technique limits at least one of a number of bounces of light rays within the virtual scene or a number of computations performed for each bounce of a light ray within the virtual scene.
However, Nishioka discloses 
the first ray tracing technique limits at least one of a number of bounces of light rays within the virtual scene or a number of computations performed for each bounce of a light ray within the virtual scene (Nishioka [0085], “The 5 million rays may comprise both primary rays, emitting directly from pixels, and secondary rays (secondary/bounces of light rays are limited)”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Pohl with Nishioka to limit the number of secondary/bounce rays during processing. This would have been done to manage the processing and power resources of the system.
Claim 15 recites a non-transitory computer-readable storage medium which corresponds to the function performed by the method of claim 6. As such, the mapping and 
Regarding claim 16, Pohl in view of Nishioka discloses the computer-readable storage medium of claim 15, and further suggests wherein limiting the number of computations performed for each bounce of the light ray comprises omitting at least one of texture, illumination, shadows, shading, or volume computations at each bounce of the light ray (Nishioka [0085], “secondary rays emitted during execution of shaders (only shadows are processed for bounced light rays)”)
 Allowable Subject Matter
Claims 3 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Pohl discloses the invention as recited in claims 1 and 2, but does not disclose the invention as recited in claims 3 and 10. Furthermore, none of the prior arts of record, alone or in combination, disclose the subset of ray tracing operations is based on a user selection of at least one option included in a plurality of options for modifying the second ray tracing technique as recited in claim 3 and the first ray tracing technique is associated with a user-selected rendering mode included in a plurality of predefined rendering modes; and each predefined rendering mode included in the plurality of predefined rendering modes is customized for an associated department of an animation studio, as recited in claim 10.
Response to Arguments
Applicant's arguments filed 11/05/2021 have been fully considered but they are not moot in view of the similar amendments to each of the independent claims 1, 11 and 20. The amendment removes, “selecting” from cancelled claim 9, which changes the scope of the claimed subject matter. The amendments required further consideration and search and resulted in new ground rejections necessitated thereby. Please see the updated rejections of claim 1, 11 and 20 above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JITESH PATEL whose telephone number is (571)270-3313. The examiner can normally be reached 8am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Tryder can be reached on (571) 270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JITESH PATEL/Primary Examiner, Art Unit 2616